MEMORANDUM OPINION
                                            No. 04-11-00481-CR

                                   IN RE Ernesto R. HINOJOSA, SR.

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Rebecca Simmons, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: July 27, 2011

PETITION FOR WRIT OF MANDAMUS DISMISSED FOR LACK OF
JURISDICTION

           On July 12, 2011, relator Ernesto R. Hinojosa, Sr. filed a petition for writ of mandamus,

complaining of the trial court’s failure to recuse himself from relator’s application for habeas

corpus relief pursuant to Article 11.07 of the Texas Code of Criminal Procedure. However, only

the Texas Court of Criminal Appeals has jurisdiction over matters related to post-conviction

habeas corpus proceedings. See Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex.

1991); see also TEX. CODE CRIM. PROC. ANN. art. 11.07 (Vernon Supp. 2008); In re McAfee, 53
S.W.3d 715, 717 (Tex. App.—Houston [1st Dist.] 2001, orig. proceeding) (holding that if an

applicant finds it necessary to complain about an action or inaction of the convicting court, the



1
 This proceeding arises out of Cause No. 90-11-7309-CR, styled State of Texas v. Ernesto R. Hinojosa, Sr., in the
79th Judicial District Court, Jim Wells County, Texas, the Honorable Richard C. Terrell presiding.
                                                                                    04-11-00481-CR

applicant may seek mandamus relief from the Texas Court of Criminal Appeals). Because the

relief sought in relator’s petition relates to post-conviction habeas corpus relief, we are without

jurisdiction to consider his petition for writ of mandamus. Accordingly, relator’s petition is

DISMISSED FOR LACK OF JURISDICTION.

                                                                    PER CURIAM


DO NOT PUBLISH




                                               -2-